Citation Nr: 0711899	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

Procedural history

In a August 1999 Board decision, service connection was 
granted for bilateral knee disabilities.  In an October 1999 
rating decision, separate 10 percent disability ratings were 
assigned.  

In the September 2003 rating decision, increased disability 
ratings were denied for  bilateral degenerative joint disease 
of the knees.  The veteran perfected an appeal of those 
denials.

In April 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2006).

While the veteran in his March 2004 Notice of Disagreement 
(NOD) requested a "possible" hearing, subsequently he did 
not explicitly or implicitly request a hearing before a 
Decision Review Officer, nor did he request a Board hearing.  
In the veteran's September 2004 substantive appeal (VA Form 
9), he specifically stated that he did not want a Board 
hearing.  The Board notes that the veteran's request for an 
advance on the Board's docket clearly indicates a desire on 
his part that his claims be expeditiously dealt with by the 
Board.  Therefore, no further development with regard to a 
hearing is necessary.




FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee is manifested by complaints of pain.  The medical 
evidence of record indicates that the veteran's right knee 
disability is not productive of limitation of flexion of the 
leg to 30 degrees.  There is no medical evidence of 
additional functional loss of the right knee due to pain, 
recurrent subluxation, or lateral instability.

2.  The veteran's degenerative joint disease of the left knee 
is manifested by complaints of pain, giving out, and 
buckling.  The medical evidence of record indicates that the 
veteran's left knee disability is not productive of 
limitation of flexion of the leg to 30 degrees.  There is no 
medical evidence of additional functional loss of the left 
knee due to pain, recurrent subluxation, or lateral 
instability.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected knee disabilities that are the subject of this 
appeal, so as to render impractical the application of the 
regular schedular standards

  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003-5260 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003-5260 (2006).

3.  The criteria for referral for either of the service-
connected knee disabilities on an extraschedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for 
bilateral degenerative joint disease of the knees.  
  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
August 2003, which was specifically intended to address the 
requirements of the VCAA.  The August 2003 VCAA letter 
advised the veteran that he "may submit evidence showing 
that your service-connected bilateral knee condition has 
increased in severity."  See the VCAA letter, page 1.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, VA 
provided the veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims.  [VA examinations were conducted in August 2003 and 
December 2004.]

In the VCAA letter, the veteran was advised that VA will make 
reasonable efforts to help him get evidence necessary to 
support his claims and that VA would try to help the veteran 
get such things as medical records, employment records, or 
records from other Federal agencies.

As noted above, in the VCAA letter, the RO specifically told 
the veteran that he "may submit evidence showing that your 
service-connected bilateral knee condition has increased in 
severity."  This request is open ended.  The VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in September 
2003, after the August 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
these disabilities.  Moreover, as explained above, the 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
level of disability in the August 2003 VCAA letter.  

The RO has not addressed element (5), effective date.  
However, because the Board concludes below that the 
preponderance of the evidence is against the claims for 
increased ratings for bilateral degenerative joint disease of 
the knees, any questions as to the appropriate effective date 
to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA 
medical records and reports of August 2003 and December 2004 
VA examinations, which will be described below.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  The Board notes that in 
an April 2005 statement, the veteran requested that the RO 
obtain additional VA treatment records for consideration of 
his claims.  In response, the RO in August 2005 obtained such 
records.

In a June 2005 statement of accredited representative in 
appealed case (in lieu of VA Form 646), the veteran's 
representative argued the August 2003 VA examination was 
inadequate because the examination was done by a nurse 
practitioner.  However, this is no reason for deeming the 
examination to be inadequate.  See Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  

The veteran's representative pointed to no flaw in the report 
of the examination, and the report appears to be complete, 
thorough and well reasoned.  Moreover, as explained below, 
the findings on the August 2003 VA examination are consistent 
with the findings on other physical examinations.  

In any event, the veteran underwent another VA examination in 
December 2004, which was conducted by a physician.  The 
veteran and his representative have expressed no reservations 
about that examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented argument on his behalf.  As 
noted in the Introduction section of the decision, the 
veteran did not request a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The veteran's bilateral knee disabilities, which chiefly 
involve arthritis, are currently rated 10 percent disabling 
each under Diagnostic Codes 5003-5260.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261, limitation of flexion and 
limitation of extension, respectively.  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  

Analysis

Initial matter - additionally submitted evidence

Subsequent to the supplemental statement of the case (SSOC) 
which was issued in April 2005, the RO obtained additional VA 
treatment records, specifically an April 2005 outpatient 
treatment record, an April 2005 report of X-rays of the 
knees, and an August 2005 report of a bone imaging of the 
whole body.  The April 2005 VA outpatient treatment record 
contains the exact same complaints and findings as an April 
2004 VA outpatient treatment record that was considered by 
the RO in the April 2005 SSOC.  The April 2005 report of X-
rays of the knees and the August 2005 report of a bone 
imaging of the whole body show the presence of degenerative 
joint disease of the knees, a finding previously considered 
by the RO.  Therefore, these additional records are 
cumulative of evidence previously considered by the RO, and a 
waiver of RO consideration to 38 C.F.R. § 20.1304 (2006) is 
therefore unnecessary.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the veteran's service-connected bilateral 
knee disabilities are rated under Diagnostic Codes 5003-5260 
[degenerative arthritis-limitation of flexion of the leg].  
This rating is based on x-ray evidence of bilateral knee 
arthritis and bilateral limitation of flexion.

The reports of VA examinations as well as April 2004 and 
April 2005 VA treatment records show that the veteran had 
full leg extension.  Therefore, a rating under Diagnostic 
Code 5261 [leg, limitation of extension of] is not warranted. 

The Board has not identified a more appropriate diagnostic 
code.  The veteran's representative has suggested that the 
knees be separately rated under Diagnostic Code 5257 in 
addition to Diagnostic Code 5003.  See Appellant's Brief 
dated March 29, 2007, page 3.  This contention will be 
addressed separately below.

Schedular rating

In April 2004 and April 2005, flexion was to 110 degrees 
bilaterally, which does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5260.  The 
ranges of motion reported in April 2004 and April 2005, 
although noncompensable, are the worst of record.  At the 
August 2003 VA examination, flexion of the knees was to 120 
degrees bilaterally.  At the December 2004 VA examination, 
active flexion in the right knee was to 120 degrees without 
pain and passive flexion was to 130 degrees.  Active flexion 
in the left knee was to 120 degrees and passive flexion was 
to 140 degrees.  

Under such circumstances, the bilateral degenerative joint 
disease of the knees is rated 10 percent disabling for each 
knee based on noncompensable limitation of motion and X-ray 
evidence of arthritis.  See 38 C.F.R. § 4.71, Diagnostic Code 
5003.



DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  38 C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In December 2004, with respect to the arthritis of the right 
knee, there was no pain on motion of flexion up to 120 
degrees (i.e., 20 degrees short of normal).  After fatiguing, 
the veteran was still able to flex the right knee to 125 
degrees.  As to the arthritis of the left knee, the veteran 
was able to flex the left knee up to 120 degrees.  After 
fatiguing, he was still able to flex the left knee to 125 
degrees.  The examiner noted that pain was the only DeLuca 
factor involved and that fatigue was not a factor in this 
case.  There is nothing elsewhere in the medical evidence of 
record to support that the veteran experiences weakness, 
fatigability, a lack of coordination, or excess or limited 
movement due to pain.  

The objective medical evidence thus demonstrates that 
additional demonstrated functional loss is minimal, namely 
flexion being limited in the left knee to 120 degrees.  To 
the extent that the veteran has complained of significant 
loss of function, including during periods of flare-ups, none 
of this has been objectively documented.  The Board places 
greater weight on the objective medical evidence of record 
than it does on the veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, the medical evidence does not demonstrate any 
functional loss which would enable the Board to assign 
additional disability under 38 C.F.R. §§ 4.40, 4.45, and/or 
4.59.



Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In April 2004 and April 2005, the veteran reported an 
occasional "buckle" in his left knee.  At the December 2005 
VA examination, the veteran reported that his left knee tends 
to give out.  In a March 2007 appellant's brief, the 
veteran's representative argues for separate ratings for 
instability and arthritis, citing VAOPGCPREC 23-97 [a veteran 
who has arthritis and instability of the knee may be rated 
separately, provided that any separate rating must be based 
upon additional disability.  

The Board has therefore explored the possibility of 
separately rating the veteran's knees under Diagnostic Code 
5257.  However, there is no competent medical evidence of 
lateral instability or recurrent subluxation in either knee.   
During the August 2003 VA examination, the McMurray's sign, 
anterior drawer sign, and posterior drawer sign were negative 
bilaterally.  April 2004 and April 2005 VA treatment records 
reflect that the knees were stable to anterior and posterior 
varus and valgus stresses.  During the December 2004 VA 
examination, the McMurray's sign, anterior drawer sign, 
posterior drawer sign, and varus and valgus stress tests were 
negative bilaterally.  

In the absence of competent medical evidence demonstrating 
instability of either knee, the Board declines to separately 
rate the knees under Diagnostic Code 5257. 



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the August 2004 
Statement of the Case, and it appears to have considered the 
regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of 
extraschedular ratings.

The Board has been unable to identify an exceptional or 
unusual disability picture. The record does not show that the 
veteran has required frequent hospitalizations for his knee 
disabilities.  Indeed, it does not appear that he has been 
hospitalized at all for the service-connected knee 
disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability such as to trigger consideration of the 
extraschedular provisions.  While the veteran, age 77, has 
been working part-time (20 to 25 hours a week) as barber for 
the past 13 years.  Before that, he worked full-time as a 
barber for 30 years.  There is nothing in the evidence of 
record to indicate that the service-connected bilateral knee 
disorders would cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


Conclusion

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claims of entitlement to increased disability ratings for his 
service-connected bilateral degenerative joint disease of the 
knees.  The benefits sought on appeal are accordingly denied.


ORDER

An increased disability rating for the service-connected 
degenerative joint disease of the right knee is denied.

An increased disability rating for the service-connected 
degenerative joint disease of the left knee is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


